Citation Nr: 1142508	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  08-16 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from September 1942 to October 1945.  He died in April 2007, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a statement, received in May 2008 and accepted in lieu of a VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant stated that she currently lived in a nursing home and requested that a hearing be set up by teleconference (i.e., by phone).  In June 2008, the RO informed the appellant that VA hearings were not held by phone, and her hearing options were set out to her.  In a statement received in July 2008, the appellant reiterated her request.  The appellant was then scheduled for a Travel Board hearing in March 2010 but did not report for that hearing.  Her February 2010 hearing notification letter was returned to the RO with the notation that she "can't make this hearing either.  She is in the nursing home."  The return address on the envelope for this letter was noted to be that of her designated power of attorney.  In March 2010, her representative furnished a letter noting that attempts to contact the appellant had not been successful, as no contact number was listed, and the representative formally requested that the Board hearing request be withdrawn.  Given the totality of the circumstances, the Board will proceed with this case as though the appellant's hearing request had been withdrawn.  38 C.F.R. § 20.704 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

With regard to a claim for service connection for the cause of a Veteran's death, notification to the appellant must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this case, the notice letter issued in June 2007 was inadequate, as there was no statement of the Veteran's service-connected disorders (as listed in an August 2006 rating decision), and there is no lay statement or other indication of record that the appellant is fully aware of what those disorders are.  To ensure compliance with Hupp and 38 C.F.R. § 3.159(b), this case must be remanded for the issuance of a more detailed notice letter.

The Board also finds that significant VA treatment records appear to be missing from the claims file.  Printouts from the Kansas City VA Medical Center (VAMC) indicate that the Veteran was hospitalized for chest pain and bradycardia in October 2004, for left lower extremity cellulitis and severe peripheral vascular disease in November 2005, and for gangrene in December 2005.  Corresponding medical records, however, are not contained in the claims file and may well pertain to the claim on appeal.  Accordingly, efforts should be made to obtain such records.  38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board finds that it would be helpful for a medical professional to review the Veteran's claims file and provide an opinion as to whether there exists an etiological connection between the cause of the Veteran's death and either service or one or more of his service-connected disabilities.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The appellant must be furnished with a 38 C.F.R. § 3.159(b) notice letter setting forth the following: (1) a statement of the conditions (traumatic synovitis of the left knee, degenerative joint disease of the right knee, and degenerative joint disease of the lumbar spine) for which the Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service-connected.  

2.  Efforts should be made to obtain VA hospital and outpatient treatment records, dated from the period beginning in October 2004, from the Kansas City VAMC.  All records received pursuant to these requests must be added to the claims file.  If the search for such records is unsuccessful, this must be documented in the claims file.

3.  The Veteran's claims file must then be reviewed by an appropriate medical professional.  This professional should address the following questions: whether it is at least as likely as not (i.e., a 50 percent or greater probability): (1) that the cause of the Veteran's death (listed as respiratory failure, due to or as a consequence of pneumonia and myocardial infarction) was etiologically related to service; or (2) that a service-connected disability (traumatic synovitis of the left knee, degenerative joint disease of the right knee, or degenerative joint disease of the lumbar spine) contributed to cause his death.  All opinions must be supported by a complete rationale in a typewritten report.

4.  Then, the claim must be readjudicated.  If the determination remains unfavorable, the appellant and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

